DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Election of claims received on 12/02/2021. Claims 1-12 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-12 are drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
Claim 1 recites “retrieve a portion of an insulin delivery history related to a user; determine whether the portion of the insulin delivery history meets sufficiency requirements; in response to a determination that the insulin delivery history meets the sufficiency requirements, select an upper safety boundary as a limit for an amount of insulin to be delivered for a period of time, wherein the selected upper safety boundary is a greater amount of insulin than an amount of insulin associated with a lower safety boundary; set an amount of insulin to be delivered by a drug delivery device that is below the upper safety boundary; and initiate delivery of an amount of insulin according to the set amount of insulin”, which correspond to an abstract idea of certain methods of organizing human activity based on managing personal behavior and interactions between people regarding determining whether the portion of the insulin delivery history meets sufficiency requirements, and then adjusting an amount of the insulin to be delivered to a user.
The mere nominal recitation of a processor does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Dependent claims also are directed to organizing human activity, provide further steps based on determinations on insulin deliveries. Such as, 
claim 2 recites “analyze the retrieved portion of the insulin delivery history for predetermined criteria; confirm, based on a result of the analysis, that the insulin delivery history meets the sufficiency requirements that satisfies a total number of hours of data within a contiguous period of time falling within a previous number of days; and generate a confirmation signal indicating confirmation that the insulin delivery history meets the sufficiency requirements”, 
claim 3 recites “retrieve new information related to an amount of insulin delivered by the drug delivery device from an updated insulin delivery history; determine that an adaptivity mode is active; in response to the determination that the adaptivity mode is active, set a total daily insulin dosage at a weighted sum of a previously-set total daily insulin dosage and a daily average of insulin doses based on the updated insulin delivery history; and transmit the set total daily insulin dosage for receipt by a wearable drug delivery device”, 
claim 4 recites “determine whether an insulin delivery was made within a predetermined last insulin delivery time period; and in response to a determination that the insulin delivery was made within the predetermined last insulin delivery time period, send the selected safety boundary setting to the drug delivery device”, 
claim 5 recites “determine whether an insulin delivery was made within a predetermined last insulin delivery time period; and in response to a determination that the insulin delivery was made within the predetermined last insulin delivery time period, send the selected safety boundary setting to the drug delivery device”, 
claim 6 recites “retrieve new information related to an amount of insulin delivered by the drug delivery device from an updated insulin delivery history; determine that an adaptivity mode is inactive; in response to determining the adaptivity mode is inactive, set a total daily insulin dosage at a daily average based on the retrieved new information; set the adaptivity mode to active; and provide the set total insulin dosage to the drug delivery device”,
claim 7 recites “determine whether the drug delivery device made an insulin delivery within a predetermined last insulin delivery time period; and in response to a determination that the drug delivery device made an insulin delivery within the predetermined last insulin delivery time period, send the selected safety boundary setting to the drug delivery device”,
claim 8 recites “determine whether the drug delivery device made an insulin delivery within a predetermined last insulin delivery time period; and in response to a determination that the drug delivery device did not make an insulin delivery within the predetermined last insulin delivery time period, establish a starting insulin on board setting equal to a percentage of the set total daily insulin dosage”,
claim 9 recites “determine that the portion of the insulin delivery history fails to meet the sufficiency requirements; in response to a determination that the insulin delivery history fails to meet the sufficiency requirements, select a lower safety boundary for an amount of insulin to be delivered for a period of time, wherein the selected lower safety boundary is lower than the selected upper safety boundary and greater than a minimum amount of insulin to be delivered by the drug delivery device; and limits the amount of insulin delivered by the wearable drug delivery device to at or below the selected lower safety boundary”,
claim 10 recites “set the lower safety boundary at an insulin level equal to a multiplier applied a basal insulin limit setting, wherein the period of time is a day”,
claim 11 recites “provide an indication that an adaptivity mode is inactive”,
claim 12 recites “when determining whether the insulin delivery history is sufficient, is further operable to: determine (further determining) that data in the insulin delivery history: spans a total of approximately 48 hours without a gap greater than approximately 6 hours over a contiguous period of time of approximately 54 hours; and is not older than approximately 30 days”.
These steps are also directed to an abstract idea of certain methods of organizing human activity based on managing personal behavior and interactions between people regarding retrieving more data, analyzing the data to determine total daily insulin dosage and adjusting the settings for the sufficient requirements. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite “a non-transitory computer readable medium embodied with programming code executable by a processor” and “the processor when executing the programming code is operable to perform functions of…retrieving, analyzing and determining a treatment”. The processor in the claim steps is recited in high-level generality (i.e., as a generic processor performing a generic computer function of determining a sufficient daily insulin dosage using any additional algorithms or computer applications operable to manage blood glucose levels, insulin delivery, and general overall insulin therapy.) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The “processor” described in the current specification as “may be configured to be a component of a mobile device, such as smartphone, a dedicated insulin therapy program processor, a tablet, a smart wearable device (e.g., a smart watch, a smart fitness device or the like) or other type of mobile device. Alternatively, or in addition, the processor may also be part of the wearable drug delivery device or another device operable to communicate with wearable drug delivery device.” [0019]. Therefore, the processor is directed to a generic computing device. 
Claims also recite other additional limitations beyond abstract idea, including functions such as retrieving and transmitting data, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining/analyzing whether the treatments provided are according to the requirements and making adjustments to the treatments steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
Based on the current specification, the processor uses a closed loop algorithm and implements adaptivity techniques to assess a user’s insulin requirements…[0001], Such algorithms may be referred to as an "artificial pancreas" algorithm-based system, or more generally, an artificial pancreas (AP) application. An AP algorithm is operable to provide automatic delivery of an insulin based on a blood glucose sensor input, such as that received from a CGM or the like. In an example, the artificial pancreas (AP) application when executed by a processor may enable a system to monitor a user's glucose values, determine an appropriate level of insulin for the user based on the monitored glucose values (e.g., blood glucose concentrations or blood glucose measurement values) and other information, such as user-provided information, such as carbohydrate intake, exercise times, meal times or the like, and take actions to maintain a user's blood glucose value within an appropriate range.…[0015]. 
Accordingly, the claim steps amount to mere instruction to apply an exception using a generic computer component, and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claims are not patent eligible.
Therefore, claims 1-12 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazlish et al. (hereinafter Mazlish) (US 10,987,468 B2).
As per claim 1, Mazlish discloses a non-transitory computer readable medium embodied with programming code executable by a processor (…computing device 5 in col. 8, lines 25-29), and the processor when executing the programming code is operable to perform functions, including functions to: 
retrieve a portion of an insulin delivery history related to a user (…the computing device 5 receives one or more inputs (e.g., analyte level, dose amount, dose timing, etc.) directly or indirectly from the DDS 4 and/or the analyte sensor 3…in col. 8, lines 25-29); 
determine whether the portion of the insulin delivery history meets sufficiency requirements (…accessing the logged data from the plurality of first feedback loops includes retrieving the data from memory (e.g., volatile or non-volatile memory) on the computing device 5. The logged data is from a predefined time frame, for example, from a specified previous hour(s), day(s), week(s), or month(s) or any other time frame….the second feedback loop 9 can use the history of all first feedback loops 8 a-8 n operating in the recent past, which may include one or more first feedback loops 8 a-8 n….the second set of instructions can include determining if the shared parameters and models require updating based on the logged data from the pre-defined timeframe S120 b….in col. 19, line 47 to col. 20, line 19); 
in response to a determination that the insulin delivery history meets the sufficiency requirements, select an upper safety boundary as a limit for an amount of insulin to be delivered for a period of time, wherein the selected upper safety boundary is a greater amount of insulin than an amount of insulin associated with a lower safety boundary (…in some cases, the parameters and models may include a range of acceptable basal insulin profiles and a range of acceptable insulin doses and dose frequencies. If the first feedback loop 8 a must repeatedly administer or instruct administration of doses and dose frequencies at an upper or lower bound of what is acceptable in order to achieve the target glycemic range, the system 2 may identify that the underlying parameters and models require updating and raise or lower the bounds, respectively, such that bounds are no longer constraining delivery in the first feedback loop 8 a…in col. 20, line 59 to col. 21, line 3); 
set an amount of insulin to be delivered by a drug delivery device that is below the upper safety boundary (…in some cases, the parameters and models may include a range of acceptable basal insulin profiles and a range of acceptable insulin doses and dose frequencies. If the first feedback loop 8 a must repeatedly administer or instruct administration of doses and dose frequencies at an upper or lower bound of what is acceptable in order to achieve the target glycemic range, the system 2 may identify that the underlying parameters and models require updating and raise or lower the bounds, respectively, such that bounds are no longer constraining delivery in the first feedback loop 8 a…in col. 20, line 59 to col. 21, line 3); and 
initiate delivery of an amount of insulin according to the set amount of insulin (…in some cases, the parameters and models may include a range of acceptable basal insulin profiles and a range of acceptable insulin doses and dose frequencies. If the first feedback loop 8 a must repeatedly administer or instruct administration of doses and dose frequencies at an upper or lower bound of what is acceptable in order to achieve the target glycemic range, the system 2 may identify that the underlying parameters and models require updating and raise or lower the bounds, respectively, such that bounds are no longer constraining delivery in the first feedback loop 8 a…in col. 20, line 59 to col. 21, line 3).  

Claim 2 has been amended now to recite the non-transitory computer readable medium of claim 1, further embodied with programming code executable by the processor, and the processor, when executing the programming code to determine whether the portion of the insulin delivery history meets the sufficiency requirements, is further operable to: 
analyze the retrieved portion of the insulin delivery history for predetermined criteria (Mazlish; col. 44, line 58 to col. 45, line 5); 2Appl. No. 16/586,499Docket No.: 8182.0089 
confirm, based on a result of the analysis, that the insulin delivery history meets the sufficiency requirements that satisfies a total number of hours of data within a contiguous period of time falling within a previous number of days (Mazlish; col. 44, line 58 to col. 45, line 5); and 
generate a confirmation signal indicating confirmation that the insulin delivery history meets the sufficiency requirements (Mazlish; col. 44, line 58 to col. 45, line 5).  

As per claim 3, Mazlish discloses the non-transitory computer readable medium of claim 1, further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to perform further functions to: 
retrieve new information related to an amount of insulin delivered by the drug delivery device from an updated insulin delivery history (Mazlish; col. 46, lines 24-39); 
determine that an adaptivity mode is active (…the computing device 5 operates in the adaptive mode when the analyte sensor 3 is a CGM and the computing device 5 is connected to an automated DDS 4 (e.g., infusion pump)….in col. 16, lines 5-8); 
in response to the determination that the adaptivity mode is active, set a total daily insulin dosage at a weighted sum of a previously-set total daily insulin dosage and a daily average of insulin doses based on the updated insulin delivery history (…during operations under the closed-loop delivery mode, the controller device 200 can be configured to provide data (e.g., blood glucose readings, delivered dosages) obtained during operation under the closed-loop delivery mode to a secondary feedback loop, which can determine, store, and provide one or more user-specific settings, such as a user's personal dosage parameters, which can be subsequently used during current and future closed-loop operation (and/or during other delivery modes, such as open-loop delivery modes)….in col. 23, lines 4-14); and 
transmit the set total daily insulin dosage for receipt by a wearable drug delivery device (Mazlish; col. 46, lines 24-39).  

As per claim 4, Mazlish discloses the non-transitory computer readable medium of claim 3, further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to perform further functions to: determine whether an insulin delivery was made within a predetermined last insulin delivery time period; and in response to a determination that the insulin delivery was made within the predetermined last insulin delivery time period, send the selected safety boundary setting to the drug delivery device (Mazlish; col. 13, line 58 to col. 14, line 2).  

As per claim 5, Mazlish discloses the non-transitory computer readable medium of claim 3, further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to perform further functions to: determine whether the drug delivery device made an insulin delivery within a3Appl. No. 16/586,499Docket No.: 8182.0089Reply to Restriction Requirement of October 20, 2021TC/A.U. 3783 predetermined last insulin delivery time period; and in response to a determination that the drug delivery device did not make an insulin delivery within the predetermined last insulin delivery time period, establish a starting insulin on board setting equal to a percentage of the set total daily insulin dosage (Mazlish teaches “…computing device initiates delivery of the correction dosage…col. 42, lines 16-65).  

As per claim 6, Mazlish discloses the non-transitory computer readable medium of claim 1, further embodied with further programming code executable by the processor, and the processor when executing the further programming code is operable to perform further functions, including functions to: retrieve new information related to an amount of insulin delivered by the drug delivery device from an updated insulin delivery history; determine that an adaptivity mode is inactive; in response to determining the adaptivity mode is inactive, set a total daily insulin dosage at a daily average based on the retrieved new information; set the adaptivity mode to active; and provide the set total insulin dosage to the drug delivery device (Mazlish; col. 13, lines 17-32, col. 16, lines 5-33).  

As per claim 7, Mazlish discloses the non-transitory computer readable medium of claim 6, further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to perform further functions to: determine whether the drug delivery device made an insulin delivery within a predetermined last insulin delivery time period; and in response to a determination that the drug delivery device made an insulin delivery within the predetermined last insulin delivery time period, send the selected safety boundary setting to the drug delivery device (Mazlish; col. 20, line 59 to col. 21, line 3).  

As per claim 8, Mazlish discloses the non-transitory computer readable medium of claim 6, further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to perform further functions to: determine whether the drug delivery device made an insulin delivery within a predetermined last insulin delivery time period; and 4Appl. No. 16/586,499Docket No.: 8182.0089in response to a determination that the drug delivery device did not make an insulin delivery within the predetermined last insulin delivery time period, establish a starting insulin on board setting equal to a percentage of the set total daily insulin dosage (Mazlish; col. 18, lines 27-46 and col. 32, lines 4-34).  
As per claim 9, Mazlish discloses the non-transitory computer readable medium of claim 1, further embodied with programming code executable by the processor, and the processor when executing the programming code to determine whether the portion of the insulin delivery history meets sufficiency requirements, is operable to: determine that the portion of the insulin delivery history fails to meet the sufficiency requirements; in response to a determination that the insulin delivery history fails to meet the sufficiency requirements, select a lower safety boundary for an amount of insulin to be delivered for a period of time, wherein the selected lower safety boundary is lower than the selected upper safety boundary and greater than a minimum amount of insulin to be delivered by the drug delivery device; and limits the amount of insulin delivered by the wearable drug delivery device to at or below the selected lower safety boundary (Mazlish; col. 11, lines 7-24 and col. 36, lines 26-33).  

As per claim 10, Mazlish discloses the non-transitory computer readable medium of claim 9, further embodied with programming code executable by the processor, and the processor when executing the programming code is further operable to: set the lower safety boundary at an insulin level equal to a multiplier applied a basal insulin limit setting, wherein the period of time is a day (Mazlish; col. 39, lines 30-53).  

As per claim 11, Mazlish discloses the non-transitory computer readable medium of claim 9, further embodied with programming code executable by the processor, and the processor when executing the programming code is further operable to: provide an indication that an adaptivity mode is inactive (Mazlish; col. 14, lines 3-12).  

Claim 12 has been amended now to recite the non-transitory computer readable medium of claim 1, further embodied with programming code executable by the processor, and the processor, 5Appl. No. 16/586,499Docket No.: 8182.0089 when determining whether the insulin delivery history is sufficient, is further operable to: determine that data in the insulin delivery history: spans a total of approximately 48 hours without a gap greater than approximately 6 hours over a contiguous period of time of approximately 54 hours; and is not older than approximately 30 days (Mazlish teaches “…the pump assembly 15 can operate (during an open-loop mode, for example) to deliver insulin to the user by a predetermined schedule of basal dosages, manually selected bolus dosages, or a combination thereof. A basal rate of insulin can be delivered in an incremental manner (e.g., dispense 0.25 U every fifteen minutes for a rate of 1.0 U per hour) according to a previously scheduled delivery profile to help maintain the user's blood glucose level within a targeted range during normal activity, when the user is not consuming food items …In some circumstances, the basal rate delivery pattern may remain at a substantially constant rate for a long period of time (e.g., a first basal dispensation rate for a period of hours in the morning, and a second basal dispensation rate for a period of hours in the afternoon and evening). In contrast, the bolus dosages can be more frequently dispensed based on calculations made by the controller device 200 or the mobile computing device 60 (which then communicates to the controller device 200).…” in col. 30, lines 20-42 and “…The basal and bolus insulin dispensed into the user's body may act over a period of time to control the user's blood glucose level…information regarding previously entered meals and previously delivered insulin dosages from 12 hours or more (e.g., 24 hours, 12 hours, 8 hours, 6 hours, 0.5 hours, or the like) can be used in the bolus dosage calculations…” in col. 30, line 59 to col. 31, line 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626